                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                              Civil Action No.: 3:16-cv-00875-GCM

HILDA BATES, as Administrator of the
Estate of Neman T. Bates,

                Plaintiff,

         v.

TIPPMANN SPORTS, LLC, DICK’S
SPORTING GOODS, INC., and
GAYSTON CORPORATION,

                Defendants,
                                                        STIPULATION OF DISMISSAL
         AND

GAYSTON CORPORATION,

                Third-Party Plaintiff,

         v.

BXD, ENTERPRISES, INC.,

                Third-Party Defendant.


         Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Hilda Bates, as Administrator

of the Estate of Neman T. Bates, Defendant Tippmann Sports, LLC, Defendant and Third-Party

Plaintiff Gayston Corporation, and Third-Party Defendant BXD, Enterprises, Inc. hereby

stipulate that all claims made in this litigation, including all crossclaims, counterclaims, and

third-party claims, are hereby dismissed with prejudice, with parties to bear their own fees and

costs.

         This 6th day of September, 2019.




                                                 1

          Case 3:16-cv-00875-GCM Document 94 Filed 09/06/19 Page 1 of 3
s/ Pearlynn G. Houck                              s/ Jonathan R. Friedman (by permission)
Martin L. Brackett, Jr.                           Jonathan R. Friedman
N.C. Bar No. 446                                  Joseph J. Minock
mbrackett@robinsonbradshaw.com                    Shawn D. Scott
Pearlynn G. Houck                                 Weinberg Wheeler Hudgins Gunn & Dial
N.C. Bar No. 36364                                3344 Peachtree Road NE, Suite 2400
phouck@robinsonbradshaw.com                       Atlanta, GA 30326
Kevin R. Crandall                                 jfriedman@wwhgd.com
N.C. Bar No. 50643                                jminock@wwhgd.com
kcrandall@robinsonbradshaw.com                    sscott@wwhgd.com
ROBINSON, BRADSHAW & HINSON, P.A.
101 North Tryon Street, Suite 1900                Attorneys for Tippmann Sports, LLC
Charlotte, North Carolina 28246
Telephone:     704.377.2536                    s/ Mark J. Meister (by permission)
Facsimile:     704.378.4000                    Mark J. Meister
                                               Mark J. Meister, LLC
Attorneys for Hilda Bates, as Administrator of
                                               14 Myrtle Bank Road
the Estate of Neman T. Bates
                                               Hilton Head Island, SC 29926
                                               marc@meisterlegal.com

                                                  Attorneys for Gayston Corp.

s/ Jeffrery Kuykendal (by permission)
Jeffrey Kuykendal
McAngus Goudelock & Courie
6302 Fairview Road Ste 700
Charlotte, NC 28210
jeffrey.kuykendal@mgclaw.com

Attorneys for BXD, Enterprises, Inc.




                                              2

         Case 3:16-cv-00875-GCM Document 94 Filed 09/06/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to the following counsel of record:

              Jonathan R. Friedman
              Joseph J. Minock
              Shawn D. Scott
              Weinberg Wheeler Hudgins Gunn & Dial
              3344 Peachtree Road NE, Suite 2400
              Atlanta, GA 30326
              jfriedman@wwhgd.com
              jminock@wwhgd.com
              sscott@wwhgd.com
              Attorneys for Defendant Tippmann Sports, LLC

              Mel Joseph Garofalo
              Adam R. deNobriga
              Hedrick Gardner Kincheloe & Garofalo LLP
              PO Box 30397
              Charlotte, NC 28230
              mgarofalo@hedrickgardner.com
              adenobriga@hedrickgardner.com
              Attorneys for Defendant Dick’s Sporting Goods, Inc.

              Marc J. Meister
              Marc J. Meister, LLC
              14 Myrtle Bank Road
              Hilton Head Island, SC 29926
              marc@meisterlegal.com
              Attorney for Defendant Gayston Corp.

              Jeffrey Kuykendal
              McAngus Goudelock & Courie LLC
              6302 Fairview Road, Suite 700
              Charlotte, NC 28210
              jeffrey.kuykendal@mgclaw.com
              Attorney for Third-Party Defendant BXD, Enterprises, Inc.

       This 6th day of September, 2019.


                                                   /s/ Pearlynn G. Houck
                                                   Pearlynn G. Houck




                                               3

         Case 3:16-cv-00875-GCM Document 94 Filed 09/06/19 Page 3 of 3
